                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CAITLIN O’CONNOR,                                  )
                                                   )
       Plaintiff,                                  )   Case No. 3:20-cv-00628
                                                   )
v.                                                 )   Judge Eli J. Richardson
                                                   )
THE LAMPO GROUP, LLC a/k/a                         )   Magistrate Judge Frensley
RAMSEY SOLUTIONS,                                  )   Jury Demand
                                                   )
       Defendant.                                  )



                    NOTICE OF LIMITED APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as local
counsel for Amy Fritz and Melissa J. Hogan.

DATED: August 20, 2021.

                                                              /s/ John Robert Toy, II
                                                              John Robert Toy II
                                                              Attorney at Law
                                                              BPR#: 031400
                                                              Parker, Toy & Associates, PLLC
                                                              745 South Church Street
                                                              Suite 240
                                                              Murfreesboro, TN 37130
                                                              615.896.2727
                                                              John@parkertoylaw.com




     Case 3:20-cv-00628 Document 49 Filed 08/23/21 Page 1 of 2 PageID #: 818
                                CERTIFICATE OF SERVICE

       I, Terrance Jones, hereby certify that a true and exact copy of the foregoing document
was sent via email and UPS, postage prepaid, to the following counsels of record:

Leslie Sanders
Daniel Crowell
WEBB SANDERS PLLC
611 Commerce Street
Suite 3102
Nashville, TN 37203
lsanders@webbsanderslaw.com
dcrowell@webbsanderslaw.com
Attorneys for Defendant

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
COLLINS & HUNTER PLLC
7000 Executive Center Drive, Suite 320
Brentwood, TN 37027
heather@collinshunter.com
anne@collinshunter.com
ashley@collinshunter.com
Attorneys for Plaintiff



this the 20th day of August, 2021.




                                            /s/ John Robert Toy II
                                            John Robert Toy, II
                                            Attorney at Law




    Case 3:20-cv-00628 Document 49 Filed 08/23/21 Page 2 of 2 PageID #: 819
